Citation Nr: 1219325	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability other than PTSD, to include depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, denied service connection for depressive disorder, not otherwise specified.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2011 and the Veteran filed a substantive appeal in August 2011. 

In his August 2011 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  A February 2012 letter informed the Veteran that he was scheduled for the requested hearing in March 2012.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn. 

As alluded to above, the Veteran's claim for service connection for a psychiatric disability other than PTSD was originally characterized as one for service connection for depressive disorder, not otherwise specified.  However, to more accurately reflect the evidence of record and to give the Veteran every possible consideration, the Board has recharacterized this claim as reflected on the title page.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted

The Veteran is seeking service connection for a psychiatric disability which he alleges began during his active duty service. 

Service treatment records show that the Veteran was seen on one occasion in June 1976 with reports of marked duty dissatisfaction as well family related problems at home.  It was noted that he appeared stable and mildly anxious and depressed.  There was no sign of thought disorder or suicidal risk.  He was eating and sleeping well.  There is no further mental health treatment during the Veteran's active duty service.    

Post-service VA treatment records show current diagnoses of dysthymic disorder, bipolar disorder and depressive disorder.

In November 2009, the Veteran was afforded a VA mental disorders examination by a physician's assistant.  After reviewing the claims file and examining the Veteran, the examiner provided a diagnosis of depressive disorder, not otherwise specified (NOS).  As to a nexus, the examiner opined that he would be "unable to determine without resorting to speculation whether the Veteran's symptoms of depression while in the military are connected to his depressive symptoms currently."  The examiner noted that the Veteran's current mood is secondary to a number of factors such as drug use, stressors and poor functioning. 

Regarding the opinion provided by the VA examiner, the Board points out that an opinion like this amounts to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility. See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The November 2009 VA medical opinion of record is therefore inadequate to decide the claim for service connection for a psychiatric disability other than PTSD, to include depressive disorder. 

Moreover, in his August 2011 substantive appeal, the Veteran essentially reported that he was seen for depression during service and that he continues to suffer from depression.  He stated that after his mental health appointment in 1976, he went away without leave (AWOL) due to the fact that he could not perform his military duties.  After a period of 30 days he turned himself in to the authorities and was transferred to Fort Hood to continue his military service.  The Veteran's service personnel records confirm that he was AWOL in late 1977.  
 
As the medical opinion evidence is inadequate, and in light of the Veteran's assertions, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the RO should arrange for the Veteran to undergo a VA examination by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a psychiatric disability other than PTSD, to include depressive disorder (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  In his August 2011 substantive appeal, the Veteran reported that he continues to receive mental health treatment at the Viera VA Outpatient Clinic.  The claims file currently includes outpatient treatment records from the Viera VA Outpatient Clinic dated through April 2011; thus more recent records from this facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Viera VA Outpatient Clinic all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since April 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection for a psychiatric disability other than PTSD, to include depressive disorder.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the following actions:

1. The RO should obtain from the Viera VA Outpatient Clinic all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since April 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA psychiatric examination, by a VA psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished, to include psychological testing, if warranted (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric disability(ies), to include depressive disorder.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

In rendering the requested opinion, the examiner should consider and discuss the in-and post-service medical and other records, as well as the Veteran's contentions. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 
 
5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

 







